Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Grady on 3/4/2022.

The application has been amended as follows: 
In claim 1, line 6, please change “classify one-way Euclidean” to “classify a first set of one-way Euclidean”.
In claim 1, line 7, please change “linked pair of networks” to “linked pair of neural networks”.
In claim 1, line 17, please change “a first set of” to “the first set of”.
In claim 8, line 11, please change “the one-way” to “the first set of one-way”.
In claim 8, line 13, please change “the one-way” to “the first set of one-way”.
In claim 8, line 15, please change “the one-way” to “the first set of one-way”.
In claim 21, line 12, please change “the one-way” to “the first set of one-way”.
In claim 21, line 13, please change “the one-way” to “the first set of one-way”.
In claim 21, line 17, please change “the one-way” to “the first set of one-way”.
In claim 21, line 22, please change “a new one-way encrypted to” to “a new one-way encrypted Euclidean measurable feature vector to”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant has incorporated previously indicated allowable subject matter into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/4/2022